Notice of Pre-AIA  or AIA  Status
Claims 1-20 are present for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/20 has been considered by the Examiner.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12, 13, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (U.S. Patent Publication 2020/0034167) in view of Greenfield (U.S. Patent Publication 2013/0275973)

Regarding claim 1:
Parthasarathy discloses an Information Handling System (IHS) of a workspace orchestration service (the hypervisor that manages a plurality of virtual machines [workspaces] on a computing platform: see e.g. paragraph 0001), the IHS comprising: a processor (e.g. paragraphs 0021, 0085-0086, 0096-0097, etc.) ; and a memory coupled to the processor (Ibid), the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: detect execution of an application in a workspace instantiated by a client HIS (paragraph 0071, and step 304 of Figure 3); validate the application based upon at least productivity context information received from the client HIS (paragraph 0071, Ibid, wherein the invention maintains a validated list of application that are permitted to be migrated; see also paragraphs 0064 & 0067 regarding productivity context information used to determine which applications can be migrated); and in response to the validation, distribute the validated application to another workspace instantiated by another client HIS (paragraphs 0082-0083).  
Although Parthasarathy is cognizant that application migration may consider security policy changes (e.g. paragraph 0051), Parthasarathy is silent regarding the use of security context information for doing so.  However, Greenfield discloses a related invention for migrating applications across virtual machines wherein the system can use security context information such as licenses and application permissions to determine if the migration can be permitted (paragraphs 0155-0157).  It would have been obvious prior to the filing date of the instant application for Parthasarathy to use security context information as part of the application migration process, as doing so would allow for that invention to enforce security policy changes (Parthasarathy , paragraph 0051).

Regarding claims 12 and 17:
Parthasarathy discloses a method and memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) of a workspace orchestration service, cause the IHS to: detect execution of an application in a first workspace instantiated by a client IHS, wherein the first workspace is instantiated based upon a first workspace definition (paragraph 0071, and step 304 of Figure 3); validate the application based upon at least productivity context information received from the client HIS (paragraph 0071, Ibid, wherein the invention maintains a validated list of applications with corresponding profiles [definitions] that are permitted to be migrated; see also paragraphs 0064 & 0067 regarding productivity context information used to determine which applications can be migrated); in response to the validation, create a second workspace definition configured to enable another client IHS to instantiate a second workspace, wherein the second workspace allows execution of the validated application by the other client HIS (paragraphs 0082-0083); and transmit one or more files or policies corresponding to the second workspace definition to the other client HIS (paragraph 0081).  
Although Parthasarathy is cognizant that application migration may consider security policy changes (e.g. paragraph 0051), Parthasarathy is silent regarding the use of security context information for doing so.  However, Greenfield discloses a related invention for migrating applications across virtual machines wherein the system can use security context information such as licenses and application permissions to determine if the migration can be permitted (paragraphs 0155-0157).  It would have been obvious prior to the filing date of the instant application for Parthasarathy to use security context information as part of the application migration process, as doing so would allow for that invention to enforce security policy changes (Parthasarathy , paragraph 0051).

Regarding claims 2 and 6:	The combination further discloses wherein the workspace is instantiated based upon a first workspace definition, wherein the program instructions, upon execution, further cause the IHS to create a second workspace definition configured to enable the other client IHS to instantiate the second workspace, and wherein the second workspace allows execution of the validated application (paragraphs 0081-0083).  

Regarding claims 3 and 13:	The combination further discloses wherein prior to the validation, the application is present in a blacklist or absent from a whitelist associated with the first workspace definition (paragraph 0071: the validated registration list of applications as a whitelist).  



Regarding claim 7:	The combination further discloses wherein the productivity context information comprises at least one of: a number of installations, a number of downloads, a number of executions, a type of user, or a clustering behavior (clustering at paragraphs 0030, 0047, 0050, 0064, & 0067).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy in view of Greenfield as applied to claim 7 above, and further in view of Yemini (U.S. Patent 8,396,807).

Regarding claim 8:	Neither Parthasarathy nor Greenfield disclose wherein to validate the application, the program instructions, upon execution, further cause the IHS to determine that a productivity score calculated based upon the productivity context information meets or exceeds a productivity threshold associated with the first workspace definition. However, Yemini discloses a related invention wherein this limitation is taught (col. 4, lines 10-25).  It would have been obvious prior to the filing date of the instant application for Parthasarathy to include a productivity score as part of its process for application management, as doing so was a known option within the grasp of a person of ordinary skill in the art, in order to achieve the predictable effect of preventing an insufficiently productive VM waste processing power by continuing to execute (Yemini, Ibid).


Allowable Subject Matter
Claims 4, 5, 9-11, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publication 2019/0324786 (Ranjan)
U.S. Patent Publication 2015/0263894 (Kasturi)
U.S. Patent Publication 2012/0311485 (Caliendo)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/29/2022